DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in Instant Application.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of EP18181235.5 filed 07/02/2018.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/28/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
action determining unit adapted for determining in claim 8
light output providing unit adapted for providing in claim 8
observer determining unit adapted for determining in claim 12
vertical motion performing unit adapted for performing in claim 13
sound output providing unit adapted for performing in claim 13
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The following are the interpreted corresponding structures found within the specifications for some the above limitations:
action determining unit - Figure 1 - item 101, paragraph 0052
light output providing unit – Figure 1 - item 102, paragraph 0052
observer determining unit – Figure 1 - item 100, paragraph 0052
vertical motion performing unit - Figure 1 - item 103, paragraph 0052
sound output providing unit - Figure 1 - item 104, paragraph 0052
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6, 8-13, and 15 are non-provisionally rejected on the ground of non-statutory non-obviousness-type double patenting as being unpatentable over claims 1-15 of Aust et al., U.S. Patent 10,913,389. Although the claims at issue are not identical, they are not patentably distant from each other because they are drawn to obvious variations.	In view of the above, since the subject matters recited in the claims 1-6, 8-13, and 15 of the instant application were fully disclosed in and covered by the claims 1-15 of U.S. Patent 10,913,389, allowing the claims to result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent. 
Claims 1, 5-8, and 12-15 are provisionally rejected on the ground of non-statutory non-obviousness-type double patenting as being unpatentable over claims 1, 5-8, and 12-15 of Aust et al., co-pending Application 16,455,817. Although the claims at issue are not identical, they are not patentably distant from each other because they are drawn to obvious variations.	In view of the above, since the subject matters recited in the claims 1, 5-8, and 12-15 of the instant application were fully disclosed in and covered by the claims 1, 5-8, and 12-15 of co-pending Application 16/455,817, allowing the claims to result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent. 


Claim Objections
Claim 15 objected to because of the following informalities:  In this particular case, claim 15 recites “A vehicle” and introduces a new embodiment; therefore, it is an independent claim. However, language such as “according to claim 8” is indicative of dependent-type claims in the new “vehicle” embodiment. Since claim 8 explicitly recites “A system” embodiment, it is considered a separate and distinct embodiment than the “vehicle”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 9 recite the term “preferably”, which is a relative term which renders the claim indefinite. The term “preferably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
	The above cited rejections are merely exemplary.
	The Applicant(s) are respectfully requested to correct all similar errors.
	Claims not specifically mentioned are rejected by virtue of their dependency.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7-8, 10-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reuschel et al. (USPGPub 2016/0250963).	As per claim 1, Reuschel discloses a method performed by an intention indicating system of a vehicle, for indicating to a potential vehicle occupant thereof an ongoing or impending autonomous kinematic action of said vehicle, said method comprising: 	determining an ongoing or impending autonomous kinematic action of said vehicle (see at least paragraph 0047; wherein a similar light strip is created as well by the first section 2, 2' of the illuminating fixture, the driver and any other occupants of the vehicle 1 are also informed or reminded in an advantageous manner of the state of automated driving by means of said light strip); and 	providing with support from a light providing device comprising one or more light sources adapted to emit light (see at least paragraph 0041; wherein the control unit may control the illuminating device as a function of a condition of automated driving), which light providing device is provided continuously and/or intermittently (see at least paragraph 0072; wherein the light (the light strip) may depict a continuous transition between the interior and exterior space by means of animations that are controlled by programming) along a majority of a horizontal circumference of said vehicle (see at least paragraph 0026; wherein the light of the light strip created by the first section 2, 2' of the illuminating fixture is radiated by the illuminating fixture such that it is visible for an occupant located at a definable position in the interior of vehicle), a visual light output visible at least from an inside of said vehicle representing said autonomous kinematic action (see at least paragraph 0047; wherein a similar light strip is created as well by the first section 2, 2' of the illuminating fixture, the driver and any other occupants of the vehicle 1 are also informed or reminded in an advantageous manner of the state of automated driving by means of said light strip).  	As per claims 3 and 10, Reuschel discloses wherein said providing the light output is initiated a predeterminable period of time prior to said autonomous kinematic action starting; and/or wherein said light output is active for a predeterminable period of time and/or until said autonomous kinematic action is finalized (see at least paragraphs 0040-0047; wherein illuminating fixture can be switched on or switched off as a function of definable conditions, and/or the light duration can be controlled… During automated driving, systems in the vehicle take over driving tasks from the driver for a definable time… Because, according to the invention, a similar light strip is created as well by the first section 2, 2' of the illuminating fixture, the driver and any other occupants of the vehicle 1 are also informed or reminded in an advantageous manner of the state of automated driving by means of said light strip).  	As per claims 4 and 11, Reuschel discloses wherein said autonomous kinematic action comprises: an acceleration; a deceleration; a lateral movement; a transition from a shut down state to a standstill state; a transition from said standstill state to said shut down state; going rearwards; and/or a steady state movement (see at least paragraph 0044; wherein present invention is the condition of automated driving. During automated driving, systems in the vehicle take over driving tasks from the driver for a definable time and move the vehicle 1 completely automatically…see at least paragraph 0045; wherein examples of automated driving that are currently under development include automated parking, automated driving with moving traffic (traffic jam, stop and go), and automated driving in a convoy).  	As per claims 5 and 12, Reuschel discloses further comprising: determining that a vehicle occupant is inside said vehicle (see at least paragraph 0043; wherein incapacitated driver (for example unconscious, heart/circulatory problems) or driver with limited capacity (e.g. tiredness, lack of concentration) can be detected).  	As per claims 7 and 14, Reuschel discloses wherein said light providing device is at least partly visible from an outside of said vehicle (see at least paragraph 0026; wherein a second section 4, 4' of the illuminating fixture is arranged on the exterior 5 of the vehicle 1).  	As per claim 8,  Reuschel discloses an intention indicating system of a vehicle, adapted for indicating to a potential vehicle occupant thereof an ongoing or impending autonomous kinematic action of said vehicle, said intention indicating system comprising: 	an action determining unit adapted for determining an ongoing or impending autonomous kinematic action of said vehicle (see at least paragraph 0047; wherein a similar light strip is created as well by the first section 2, 2' of the illuminating fixture, the driver and any other occupants of the vehicle 1 are also informed or reminded in an advantageous manner of the state of automated driving by means of said light strip); and 	a light output providing unit adapted for providing with support from a light providing device comprising one or more light sources adapted to emit light (see at least paragraph 0041; wherein the control unit may control the illuminating device as a function of a condition of automated driving), which light providing device is provided continuously and/or intermittently (see at least paragraph 0072; wherein the light (the light strip) may depict a continuous transition between the interior and exterior space by means of animations that are controlled by programming) along a majority of a horizontal circumference of said vehicle (see at least paragraph 0026; wherein the light of the light strip created by the first section 2, 2' of the illuminating fixture is radiated by the illuminating fixture such that it is visible for an occupant located at a definable position in the interior of vehicle), a visual light output visible at least from an inside of said vehicle representing said autonomous kinematic action (see at least paragraph 0047; wherein a similar light strip is created as well by the first section 2, 2' of the illuminating fixture, the driver and any other occupants of the vehicle 1 are also informed or reminded in an advantageous manner of the state of automated driving by means of said light strip).  	As per claim 15, Reuschel discloses a vehicle comprising an intention indicating system according to claim 8 (see at least Figure 1; item 1).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reuschel et al. (USPGPub 2016/0250963) in view of Official Notice.	As per claims 2 and 9, Reuschel discloses the claimed invention wherein said light providing device extends a length of the vehicle, see Figure 1, except for wherein said light providing device preferably extends along at least 60 percent, more preferred along at least 70 percent, and most preferred along at least 80 percent of said circumference. It would have been an obvious matter of design choice to change the length of the light providing device, since such a modification would have involved a mere change in size of the device. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  





Claims 6 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reuschel et al. (USPGPub 2016/0250963) in view of Strauss (USPGPub 2015/0006028).	As per claims 6 and 13, Reuschel does not explicitly mention further comprising: performing a vertical vehicle motion representing said autonomous kinematic action, said vertical vehicle motion comprising raising and/or lowering a front portion and/or a rear portion of a vehicle body of said vehicle; and/or providing a sound output representing said autonomous kinematic action.	However Strauss does disclose:	further comprising: performing a vertical vehicle motion representing said autonomous kinematic action, said vertical vehicle motion comprising raising and/or lowering a front portion and/or a rear portion of a vehicle body of said vehicle; and/or providing a sound output representing said autonomous kinematic action (see at least paragraph 0058; wherein if one or more conditions are fulfilled by means of which the driver assistance system for autonomous longitudinal control determines whether the control task for longitudinal control can be transferred from the vehicle operator to the driver assistance system, this is indicated to the vehicle operator via the output of a specific signal sound).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Strauss with the teachings as in Reuschel. The motivation for doing so would have been to provide a comfort of driving and increased feeling of safety, see Strauss paragraph 0013.
Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2016/0001781 – Provides a method of controlling vehicle systems in a motor vehicle includes, receiving monitoring information from one or more monitoring systems, determining a first driver state and a second driver state based on the monitoring information from the one or more monitoring systems and determining a combined driver state index based on the first driver state and the second driver state. The method also includes modifying the control of one or more vehicle systems based on the combined driver state index.	USPGPub 2020/0148095 – Provides a computer assisted system of lighting control for a computer assisted vehicle that may adjust a lighting device of the vehicle to emit lights with different characteristics in real time depending on the environment and the surroundings of the vehicle.	USPGPub 2019/0049960 – Provides an autonomous vehicle that may detect strategy modes and/or actions of other vehicles in a local environment. The autonomous vehicle may then select a strategy mode for its operations based on the detected strategy modes and/or actions of other vehicles, and based on an operational goal for the autonomous vehicle. The strategy modes may include an uncoupled strategy mode, a permissive strategy mode, an assistive strategy mode, and a preventative strategy mode. The autonomous vehicle may further select an action for its operations based on the selected strategy mode.	USPGPub 2018/0072218 – Provides a control system of a self-driving vehicle (SDV) can dynamically determine a set of autonomous driving actions to be performed by the SDV, and generate a set of intention outputs using a light output system of the SDV based on the set of autonomous driving actions, where the set of intention outputs indicating the set of autonomous driving actions prior to the SDV executing the set of autonomous driving actions.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662